Citation Nr: 9917636	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946 and from November 1950 to September 1952.  The veteran 
also had a period of active duty for training (ACDUTRA) from 
April 25 to May 8, 1976.  He died in September 1991; the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from March 1992 and July 1992 rating 
decisions by the San Diego, California RO which denied 
service connection for the cause of the veteran's death.  
This case was before the Board in May 1995 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran had active service from April 1944 to 
February 1946 and from November 1950 to September 1952.  The 
veteran also had a period of ACDUTRA from April 25 to May 8, 
1976.  He died in September 1991.

2.  The official death certificate states that the cause of 
the veteran's death was cardiogenic shock, due to cardiac 
rejection of a transplanted heart, due to a heart transplant 
for ischemic cardiomyopathy.  An autopsy was performed and 
used in determining the cause of death.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  Cardiovascular disease was initially manifested several 
years after two periods of active duty and several years 
prior to a period of ACDUTRA; cardiovascular disease 
underwent an increase in severity during ACDUTRA.  

5.  Medical evidence has been presented that supports the 
appellant's allegation that service aggravated the veteran's 
cardiovascular disease to such a degree that it ultimately 
led to his death 


CONCLUSIONS OF LAW

1.  Cardiovascular disease was aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).

2.  A service-connected disability caused the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from April 1944 to February 
1946 and from November 1950 to September 1952.  The veteran 
also had a period of ACDUTRA from April 25 to May 8, 1976.  
He died on September [redacted], 1991, at the age of 65.  The 
appellant is the veteran's widow.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

An April 1944 enlistment examination report notes the 
presence of a heart murmur.  The heart murmur was not 
considered to be disabling and the veteran was found to be 
physically qualified for military service.  Service medical 
records from the veteran's first period of active military 
service are negative for complaints or findings related to 
heart disease.  A February 1946 separation examination report 
is negative for complaints or findings of heart disease.  The 
report notes a normal cardiovascular system and a normal 
heart.  The veteran was found to be physically qualified for 
discharge.

Periodic U.S. Naval Reserve examination reports dated from 
1948 to 1950 are negative for complaints or findings related 
to a heart disorder.

A November 1950 extended active duty examination report notes 
no complaints or findings related to a heart disorder.  The 
veteran was found to be physically qualified for extended 
active duty.  Service medical records from the veteran's 
second period of active military service are negative for 
complaints or findings related to a heart disorder.  August 
1952 release to inactive duty examination report is negative 
for complaints or findings of a heart disorder.  The report 
notes a normal heart.  The veteran was found to be physically 
qualified for release to inactive duty.

Periodic U.S. Naval Reserve examination reports dated from 
1954 to 1968 note no complaints or findings related to a 
heart disorder.

Private medical records indicate that the veteran was 
hospitalized in May 1976 with severe precardial chest pain.  
A history of myocardial infarctions in 1968 and 1970 was 
noted.  More recently, the veteran had noticed the onset of 
pain after golfing on May 2.  The veteran was on active duty 
for training the previous week and was to report for an 
additional week on May 3.  Because of chest pain, however, he 
instead sought medical treatment from his private physician 
on May 4.  Diagnosis was acute anginal episode.  The veteran 
was admitted to the emergency room on May 7 with exacerbated 
severe chest pain.  Impression was recurring myocardial 
infarction.  A consultation provided in May 1976 notes the 
veteran's history of angina and myocardial infarction dating 
back to 1968.  Diagnosis was ischemic heart disease with high 
grade obstructive lesions of three major coronary vessels.  

A medical report from the veteran's private physician dated 
in August 1980 notes that the veteran had been under his care 
since August 1968.  The report further notes that the veteran 
suffered his first myocardial infarction in March 1968; 
additional myocardial infarctions occurred in 1970 and 1976.  
The veteran's physician indicated that the veteran was being 
seen on a regular basis for heart problems.

Private medical records note that the veteran was seen in 
October 1990 with complaints of shortness of breath.  It was 
noted that the veteran was on a waiting list for a heart 
transplant.  Diagnosis included acute respiratory distress 
secondary to acute pulmonary edema from exacerbation of 
chronic cardiomyopathy.  In December 1990, the veteran 
underwent a cardiac transplant.  

Private hospitalization records indicate that the veteran was 
admitted on September 14, 1991, for presumed severe cardiac 
rejection nine months after a cardiac transplantation.  
Emergency right ventricular biopsy and right heart 
catheterization was performed.  The veteran developed 
progressive cardiogenic shock.  Dialysis was performed but 
proved to be ineffective.  Final diagnoses included status 
post cardiac transplantation and fulminant rejection.  The 
veteran died on September [redacted], 1991.  His official death 
certificate indicates that the cause of his death was 
cardiogenic shock due to cardiac rejection of a transplanted 
heart due to a heart transplant for ischemic cardiomyopathy.  
An autopsy was performed and considered in determining the 
cause of death.

A September 1997 VA medical opinion addresses the issue of 
service aggravation of heart disease.  The veteran's claims 
file was reviewed.  The examiner noted the veteran's 
longstanding history of coronary artery disease and resulting 
ischemic cardiomyopathy.  It was noted that the veteran 
suffered myocardial infarctions in 1968, 1970 and 1976.  It 
was the opinion of the examiner that, "based on the wealth 
of evidence that indicates that [the veteran] has had 
longstanding coronary artery disease and had suffered 2 
previous myocardial infarctions . . . [i]t is very, very 
unlikely that a 2 week duration of service would have caused 
severe exacerbation of [the veteran's] known coronary artery 
disease."  The examiner opined that that 1976 diagnosis of 
ischemic heart disease was the result of the natural 
progression of the disease process rather than the result of 
in-service aggravation.

Upon review of the evidence in December 1998, the Board 
forwarded the veteran's records to an independent medical 
expert (IME), for an opinion with respect to the following 
questions: 

1.  Is it as least as likely as not that 
the findings reported during 
hospitalization in May 1976 while the 
veteran was on ACDUTRA represent an 
increase in pathology of the 
cardiovascular disease?

2.  If so, is the increase at least as 
likely as not the result of 
activities/events associated with ACDUTRA 
or would the increase in pathology be 
more likely attributed to the natural 
progress of the disease?

By way of response, dated in March 1999, a Professor, Chief 
of Cardiovascular Medicine, at a well-known medical school 
rendered an opinion which in pertinent part reads as follows:

I believe that it is, indeed, at least as 
likely as not that the events of May, 
1976, during the veteran's ACDUTRA, 
represent an increase in his 
cardiovascular pathology and that this 
increase is at least as likely as not 
related to his ACDUTRA activities and 
surrounding events, rather than to the 
natural progress of the disease.  
Further, I believe that it is as least as 
likely as not that the events of May, 
1976 may have materially influenced the 
natural course of the disease that 
resulted in the veteran's death in 1991. 
. . . 

I will now respond to your specific 
questions.  First, did the events of May, 
1976, represent an increase in [the 
veteran's] cardiovascular pathology?  In 
my view, the answer unequivocally is 
affirmative.  To explain this position, I 
would distinguish between total 
cardiovascular pathology, which includes 
the state of the myocardium, and the 
fundamental underlying pathology of the 
coronary arteries (atherosclerosis) from 
which other pathological changes may 
develop.  Also, I would distinguish 
between the stable atherosclerosis and 
acute changes in a plaque that can be 
superimposed suddenly on the usual 
gradual progression of atherosclerotic 
plaque formation.  Atherosclerotic 
coronary occlusive disease is not static, 
but rather is a dynamic condition.  As I 
have written in the peer-reviewed medical 
literature, patients do not have major 
ischemic events because of their chronic 
atherosclerotic disease but, rather, 
because of a sudden change in this 
pathology.  (In relation to the second 
specific question, sudden, clinically 
relevant pathological variations can be 
influenced importantly by contemporaneous 
stimuli, like physical, mental and 
emotional stress.)  [The veteran] either 
suffered an acute myocardial infarction, 
most likely due to sudden rupture of an 
atherosclerotic plaque, with pathological 
alteration of the myocardium, or he 
suffered unstable angina, also due to 
sudden variation in plaque structure with 
formation (and, possibly, dissolution and 
reformation) of an overlying thrombus.  
Therefore, unquestionably, the 
cardiovascular pathology was increased by 
the events of May, 1976.

In response to your second specific 
question, I believe the altered pathology 
of May, 1976, was at least as likely as 
not to have resulted from ACDUTRA-
associated factors as it is to have been 
related to the natural history of the 
disease.  More particularly, the timing 
of the pathological change of May, 1976, 
was at least as likely as not to have 
been related to ACDUTRA-associated 
factors interacting with -the veteran's] 
underlying condition.  It is plausible 
and reasonable to assume that the timing 
of the event was important in determining 
the subsequent outcome, as I will outline 
below.  First, it is well established in 
the medical literature that a history of 
some definable stress (physical or 
emotional) most often can be documented 
in close proximity to myocardial 
infarction.  Based on well documented 
experimental pathophysiological studies 
and consistent clinical observations, a 
causal relation has long been presumed 
between such stress and temporally 
associated myocardial infarction.  The 
literature on this point is relatively 
old; because of current standards of 
evaluation and management, there has been 
no need to reestablish these points in 
recent years.  Thus, the temporal 
relation of the stresses associated with 
ACDUTRA, in a man who had been retired 
from work for several months, suggests 
the plausibility of a causal relation 
between ACDUTRA and the ischemic event of 
May, 1976.  Further, the imminence of a 
myocardial infarction could have been 
inferred from [the veteran's] 
presentation while on ACDUTRA.  His 
symptoms began on May 2, 1976, while on a 
golf course, several years after any 
previous symptoms; his symptoms recurred 
daily during the next several days and 
resulted in a medical evaluation on May 
4, at which he was told to rest at home.  
His symptoms recurred with greater 
frequency and severity during the next 3 
days, resulting in the hospital admission 
on May 7, at which the diagnosis of 
myocardial infarction is suggested . . . 
.  In 1999, recurrence of relatively 
pronounced angina after several angina-
free years in a man with two prior 
infarctions would result in immediate 
hospitalization and measures to stabilize 
an unstable plaque and prevent the 
myocardial damage that is highly likely 
to follow.  These measure commonly 
include emergent revascularization by any 
one of several methods.  In 1976, if this 
strategy were considered, the only 
available approach was coronary artery 
bypass grafting; in 1976, no consensus 
had been established on the 
appropriateness of this approach.  I 
infer that on or close to May 7, a 
myocardial infarction occurred.  In 1999, 
based on many supporting studies in the 
literature, this would lead to immediate 
efforts at some form of revascularization 
in minimize infarct size and subsequent 
hemodynamic sequelae.  In 1976, this was 
not the standard approach and was not 
done in this case.  Indeed, [the veteran] 
underwent bypass grafting 10 days later.  
This procedure may have had important 
life-prolonging consequences for this 
patient.  Nonetheless, by 10 days after 
the event, the infarct was complete and 
irreversible and the basis for the 
sequelae was established.

In summary, I suggest that [the veteran] 
suffered a myocardial infarction (and/or 
unstable angina, with pathological 
changes in the coronary arteries and 
surgically related myocardial damages); 
the event represents a definite increase 
in his cardiovascular pathology.  This 
change plausibly was at least in part a 
consequence of his ACDUTRA, the stresses 
of which reasonably can be inferred to 
have led to sudden alteration in the 
preexisting state of his atherosclerotic 
coronary arteries.  The myocardial damage 
directly led to sufficient worsening in 
[the veteran's] left ventricular function 
so as to result in congestive heart 
failure, which ultimately required 
transplantation: if no infarct (or 
surgically related damage), then, 
perhaps, no heart failure and no 
transplantation (and no rejection) or, at 
least, no heart failure as early as it 
actually developed.

In April 1999, a copy of the aforementioned opinion was 
furnished to the appellant's representative.  In May 1999, 
the appellant responded that she had no further evidence or 
argument to present.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  The 
appellant's claim for service connection for the cause of the 
veteran's death is well grounded, meaning the claim is 
"plausible, meritorious on its own, or capable of 
substantiation."  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  All evidence 
pertinent to the claim has been fully developed.  VA has 
satisfied its duty to assist.  Id.

In a claim of service connection for the cause of the 
veteran's death, this means that evidence must be presented 
which in some fashion links the fatal disease to a period of 
military service or an already service-connected disability.  
See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1998).  In short, evidence must be presented 
showing that a service-connected disability is either the 
principal or contributory cause of death.  § 3.312.  

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.6(a).  If a disability 
is found to exist prior to service, the question becomes one 
of aggravation.  

For a service-connected disability to be considered the 
principal cause of death, it must "singly or jointly with 
some other condition, be the immediate or underlying cause of 
death or be etiologically related thereto."  § 3.312.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be causally connected to the death 
and must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.  

The veteran's death certificate shows that the immediate 
cause of his death was cardiogenic shock due to cardiac 
rejection of a transplanted heart due to a heart transplant 
for ischemic cardiomyopathy.  The appellant contends that the 
veteran's third heart attack occurred during a period of 
active duty for training and that this service aggravated his 
heart condition and ultimately led to his death.

At the outset, the Board notes that the veteran's service 
medical records from his first period of active duty from 
1944 to 1946 note the presence of a non-disabling heart 
murmur, but are negative for complaints, findings, or 
diagnosis of cardiovascular disease.  Neither was 
cardiovascular disease shown during the initial year 
following that period of active duty, as contemplated by 
38 C.F.R. § 3.309(a) for presumptive service connection.  
Service medical records from his second period of active duty 
from 1950 to 1952 are negative for complaints, findings, or 
diagnosis of cardiovascular disease.  Neither was 
cardiovascular disease shown during the initial year 
following that period of active duty, as contemplated by 
38 C.F.R. § 3.309(a) for presumptive service connection.  The 
evidence of record reflects that the initial indication of a 
heart disorder appears in a May 1976 private treatment record 
that notes that the veteran suffered his first myocardial 
infarction in 1968.  This myocardial infarction was not 
incurred during any period of active duty or ACDUTRA.  In 
addition, a VA examiner opined that it is very unlikely that 
the veteran's period of ACDUTRA would have aggravated the 
veteran's heart problems, that that the 1976 diagnosis of 
ischemic heart disease was more likely the result of the 
natural progression of the disease process.

However, based on the evidence of record, the Board finds 
that the evidence supports the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board notes that the veteran sustained three myocardial 
infarctions, in 1968, 1970 and 1976, and underwent a heart 
transplant in 1990 prior to his death in1991.  In the March 
1999 independent medical opinion, it was stated that the 
veteran's cardiovascular disease underwent an increase in 
severity during ACDUTRA and, ultimately, led to his death.  
The IME opined that there is no medical evidence that would 
tend to show that the increase is the result of natural 
progress of the cardiovascular disease.  The IME stated that 
the veteran either suffered an acute myocardial infarction or 
unstable angina; therefore, unquestionably, the 
cardiovascular pathology was increased by ACDUTRA.  The IME 
further stated that the stresses associated with ACDUTRA, in 
a man who had been retired from work for several months, 
suggest the plausibility of a causal relation between ACDUTRA 
and the ischemic event in May 1976.  The IME noted that the 
veteran's symptoms began several years after any previous 
symptoms, and recurred daily during the next several days.  
When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In according the appellant every benefit of the 
doubt, service connection is warranted for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

